DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (EP 1,970,330) (See NPL for English Translation) in view of Chon (KR 10-16856921) (See NPL for English Translation).
In respect to claim 1, Mueller discloses a book block feed device to feed to a bookbinding machine comprising: an alignment unit 3 and a press unit 34 that are adjacently arranged in order along a conveying path F of the book block from an inlet to an outlet; the alignment unit comprises rollers 17-22 and drive belts 16-17, connected to driving motors; absent further structure, this unit is intrinsically providing vibration to the book block; and a press unit 34, which forms a part of the conveying surface 
In respect to claim 2, Mueller discloses a frame, intrinsically, in which the alignment unit and press unit are provided (although not shown in the Drawings, the components must be supported and connected together via a “frame”); the conveying path including a first conveying surface 6 (Fig. 1) and a second conveying surface (conveyer 9) extending from a lower edge of the first conveying surface to support the book block; the alignment unit 3 and press unit 34 are independent one another (Fig. 1).  As noted above, the side conveyor belts/rollers/motor 23 are considered to impart vibration, and these are coupled to the first conveying surface 6 (Fig. 1); Mueller further discloses that the press surface 38 forms a part of the conveying surface, the press plate 39 disposed to face the press surface and moveable to and away therefrom, between a standby position and a pressing position (0017; Fig. 2); Mueller further discloses a conveying mechanism that feeds the book block along the conveying path (Fig. 1), and a paper feed unit 4 disposed in the inlet and to send the book to the alignment unit 9 (Fig. 1).
Mueller does not disclose that the alignment unit includes a vibrator (on a conveying surface) or a blower connected to an air outlet opened in the conveying path, however, Chon teach a very similar bookbinding device which similarly includes both an alignment unit 300 and adjacently arranged transfer/press unit 400/500 (Figs 1 & 3); the alignment unit includes blowers 371 and vibrators 373 connected to the first conveying path (bottom) and a second conveying surface (side) (Figs. 1 & 3);  It would have been obvious to one of ordinary skill in the art to substitute the alignment unit taught in Mueller with the alignment unit taught in Chon to allow the book block to be “automatically aligned which moving along the plate”.  Furthermore, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In both Mueller and Chon the alignment unit and press unit are essentially independent, and interchanging one unit for another will not affect the other 
	In respect to claim 6, Chon further teaches that the alignment unit has a conveying mechanism (feed bars 355 connected to a drivechain 353 (Fig. 2).  Although Mueller and Chon do not disclose the particular standby position and pressing position actions of the press plate, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114). The press plate is structurally capable of these actions.

Claim 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (EP 1,970,330) (See NPL for English Translation) and Chon (KR 10-16856921) (See NPL for English Translation) in view of Tas et al. (US 8,915,349).
In respect to claim 2, Mueller and Chon discloses a frame, intrinsically, in which the alignment unit and press unit are provided (although not shown in the Drawings, the components must be supported and connected together via a “frame”); the conveying path including a first conveying surface 6 (Fig. 1) and a second conveying surface (conveyer 9) extending from a lower edge of the first conveying surface to support the book block; the alignment unit 3 and press unit 34 are independent one another (Fig. 1).  As noted above, the side conveyor belts/rollers/motor 23 are considered to impart vibration, and these are coupled to the first conveying surface 6 (Fig. 1); Mueller further discloses that the press surface 38 forms a part of the conveying surface, the press plate 39 disposed to face the press surface and moveable to and away therefrom, between a standby position and a pressing position (0017; Fig. 2); Mueller further discloses a conveying mechanism that feeds the book block along the conveying path (Fig. 1), and a paper feed unit 4 disposed in the inlet and to send the book to the alignment unit 9 (Fig. 1)
Mueller and Chon do not disclose a transfer mechanism provided in the frame at the outlet to feed the book blocks to a bookbinding machine, however Tas et al. teach similar feed book blocks 2 which are provided with a transfer mechanism 30 at an outlet (Fig. 1).  It would have been obvious to provide the book block feed device taught in Mueller with a transfer mechanism in view of Tas et al. to provide the books after processing along the feed direction to a bookbinding mechanism (Abstract).

Allowable Subject Matter

Claims 3-5 are allowed.  Previously objected to claim 3 incorporates claims 1 and 2, and contains allowable subject matter for the reasons detailed in the Non-Final Action (07/08/21).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/
Primary Examiner, Art Unit 3637